Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-22694-Civ-WILLIAMS/TORRES

  ROBERTO PAGUAGA,

        Plaintiff,

  v.

  PINNACLE ONE PRICE DRY CLEANING
  OF DAVIE, LLC d/b/a PINNACLE CLEANERS,
  ERIC DRAUDT, and GALINA DRAUDT,

        Defendants.

  ___________________________________________/

       REPORT AND RECOMMENDATION ON PLAINTIFF’S RENEWED
             MOTION FOR PARTIAL SUMMARY JUDGMENT

        This matter is before the Court on Roberto Paguaga’s (“Plaintiff”) renewed

  motion for partial summary judgment against Eric Draudt, Galina Draudt, and

  Pinnacle One Price Dry Cleaning of Davie, LLC d/b/a/ Pinnacle Cleaners (“Pinnacle”).

  [D.E. 41]. On April 14, 2021, Defendants responded to the renewed motion [D.E. 47]

  to which Plaintiff replied on April 21, 2021 [D.E. 54]. Therefore, the renewed motion

  is now ripe for disposition. 1 After careful consideration of the motion, response, reply,

  relevant authority, and for the reasons discussed below, the motion should be

  DENIED. Defendants’ motion for leave to file a sur-reply [D.E. 57] should therefore

  be DENIED as moot.



  1    The Honorable Kathleen M. Williams referred the renewed motion to the
  Undersigned for disposition on April 22, 2021. [D.E. 56].


                                              1
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 2 of 9




                         I.     FACTUAL BACKGROUND

        This is an unpaid overtime and unlawful retaliation action brought under the

  Fair Labor Standards Act (“FLSA”).       Plaintiff claims that he was employed by

  Defendants and they failed to pay him approximately 3 to 14 overtime hours per week

  for 156 weeks. Plaintiff’s initial motion for partial summary judgment was stricken

  on March 29, 2021 for failing to follow Local Rule 56.1 by not providing any statement

  of material facts. [D.E. 40]. In Plaintiff’s renewed motion, he seeks a ruling that (1)

  Pinnacle is liable for violations of the FLSA’s overtime and recordkeeping provisions,

  (2) Plaintiff is due overtime wages of one-and-one half times his regular hourly rate

  for each overtime hour working on behalf of Pinnacle, (3) Plaintiff is entitled to

  attorneys’ fees and costs against Pinnacle, and (4) the burden-shifting analysis

  articulated in Anderson v. Mr. Clemens Pottery Co., 328 U.S. 680 (1946) should apply

  at trial in determining damages.

                              II.    LEGAL STANDARD

        A court shall grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” Fed. R. Civ. P. 56(a).

        A party asserting that a fact cannot be or is genuinely disputed must
        support the assertion by: (A) citing to particular parts of materials in
        the record, including depositions, documents, electronically stored
        information, affidavits or declarations, stipulations (including those
        made for purposes of the motion only), admissions, interrogatory
        answers, or other materials; or (B) showing that materials cited do not
        establish the absence or presence of a genuine dispute, or that an
        adverse party cannot produce admissible evidence to support the fact.




                                            2
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 3 of 9




  Fed. R. Civ. P. 56(c)(1). On summary judgment the inferences to be drawn from the

  underlying facts must be viewed in the light most favorable to the party opposing the

  motion. See Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 597

  (1986) (quoting another source).

        In opposing a motion for summary judgment, the nonmoving party may not

  rely solely on the pleadings, but must show by affidavits, depositions, answers to

  interrogatories, and admissions that specific facts exist demonstrating a genuine

  issue for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 323-

  24 (1986).   The existence of a mere “scintilla” of evidence in support of the

  nonmovant’s position is insufficient; there must be evidence on which the jury could

  reasonably find for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  252 (1986). “A court need not permit a case to go to a jury . . . when the inferences

  that are drawn from the evidence, or upon which the non-movant relies, are

  ‘implausible.”’ See Mize v. Jefferson City Bd. Of Educ., 93 F.3d 739, 743 (11th Cir.

  1996) (citing Matsushita, 475 U.S. at 592-94).

        At the summary judgment stage, a court’s function is not to “weigh the

  evidence and determine the truth of the matter but to determine whether there is a

  genuine issue for trial.” Anderson, 477 U.S. at 249. In making this determination,

  the court must decide which issues are material. A material fact is one that might

  affect the outcome of the case. See id. at 248 (“Only disputes over facts that might

  affect the outcome of the suit under the governing law will properly preclude the entry

  of summary judgment. Factual disputes that are irrelevant or unnecessary will not



                                             3
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 4 of 9




  be counted.”). “Summary judgment will not lie if the dispute about a material fact is

  genuine, that is, if the evidence is such that a reasonable jury could return a verdict

  for the nonmoving party.” Id.

                                   III.   ANALYSIS

        The FLSA requires an employer to pay an employee “an overtime wage of one

  and one-half times his regular rate for all hours he works in excess of forty hours per

  week.” See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298

  (11th Cir. 2011); see also 29 U.S.C. § 207(a). A plaintiff who has worked overtime

  without pay may bring a private FLSA action for damages. See 29 U.S.C. § 216(b).

  An unpaid-overtime claim has two elements: (1) an employee worked unpaid

  overtime, and (2) the employer knew or should have known of the overtime work. See

  Allen v. Bd. of Pub. Educ. for Bibb Cnty., 495 F.3d 1306, 1314-15 (11th Cir. 2007).

  “Although a FLSA plaintiff bears the burden of proving that he or she worked

  overtime without compensation, . . . [i]t is the employer’s duty to keep records of the

  employee’s wages, hours, and other conditions and practices of employment.” Id. “[I]f

  an employer has failed to keep proper and accurate records and the employee cannot

  offer convincing substitutes,” then “an employee has carried out his burden if he

  proves that he has in fact performed work for which he was improperly compensated

  and if he produces sufficient evidence to show the amount and extent of that work as

  a matter of just and reasonable inference.” Id. at 1315-16 (quotation marks omitted).

        Plaintiff first argues that there is no dispute that he is a non-exempt hourly

  employee based on a few inconsistent time entries and the way his job was described



                                            4
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 5 of 9




  in a few different human resource documents. However, while Plaintiff provided a

  “statement of material facts” this time, he woefully supported it with specific citations

  to the record and created a mire of his attached exhibits. Plaintiff’s arguments thus

  fail at the outset. For instance, portions of certain exhibits are imbedded and jumbled

  together within the renewed motion violating the Local Rules. Second, the exhibits

  consist of over three hundred pages with much of the pages being only barely legible

  time entries. Third, Plaintiff mostly cites to the exhibits in general with only a few

  specific citations that proport to show relevant evidence. And for the few specific

  citations he does provide, the corresponding information cannot be easily found in the

  illegible document. Fourth, the second page of what looks to be Exhibit A contradicts

  Plaintiff’s own argument as the document states that Plaintiff was a salaried

  employee to be paid $700 weekly. Fifth, Plaintiff completely fails to properly label

  the exhibits or use exhibit page numbers making it almost impossible for the Court

  to tell precisely which exhibit is which.

        Plaintiff tries to remedy this confusion in his reply by stating:

               Because the Renewed Motion consisted of 349 pages, it had
               to be scanned and uploaded the (sic) document by (sic) way
               in several separate batches consisting of DE #41 (107)
               pages, DE #41-1 (72 pages) DE #41-2 (71 pages), and DE
               #41-2 (99 pages). The end result of these technical
               difficulties was that Exhibit “B” (entitled Register Reports)
               which actually begins on Page 21 of DE#41 and does not
               end until Page 45 of DE#41-1 appeared out of order on the
               docket.

  [D.E. 54]. This delinquent attempt by Plaintiff to try and clear things up goes on for

  a few more sentences but it only makes things murkier.



                                              5
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 6 of 9




        We are “under no independent obligation to rummage through the . . . exhibits

  submitted . . . in search of some excerpt that might bolster [Plaintiff’s] point.” Shaw

  v. City of Selma, 241 F. Supp. 3d 1253, 1280 (S.D. Ala. 2017), aff'd, 884 F.3d 1093

  (11th Cir. 2018) (citing Rule Fed. R. Civ. P. 56(c)(3) (nothing that on summary

  judgment, “[t]he court need consider only the cited materials”); Longmire v. City of

  Mobile, Alabama, 2016 WL 6403327, at *1 n.1 (S.D. Ala. Oct. 26, 2016) (“Courts have

  frowned on the all-too-prevalent litigation practice of stuffing a record with exhibits

  and leaving it to the court to sift through an undifferentiated mass of uncited

  materials in search of facts that might help one side or the other.”)). Because Plaintiff

  does not reference specific evidence in the record and thus the arguments presented

  are conclusory and generic, Plaintiff’s renewed motion for partial summary judgment

  may be denied on this basis alone.

        Putting aside that inadequacy, Plaintiff’s motion fails for an entirely separate

  reason because there is conflicting evidence in the record on whether Plaintiff was an

  exempt employee. Eric Draudt testified, for example, that Plaintiff was a salaried

  employee because he arguably had management duties:

               Q: And why is it, sir, that you don’t have the hours that Mr.
               Paguaga worked each day and each work week?

               A: Because Mr. Paguaga was not an hourly employee. He
               was not an exempt, a non-exempt employee. He was a
               production manager/spotter, and the contact that I had
               with him when we agreed to engage him originally was
               spelled out specifically what his job requirements were and
               his compensation was.

               Q: Okay.



                                             6
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 7 of 9




                 A: He was originally supposed to be paid $700 a week, and
                 I hold him if you prove your merits, it will go to $750, and
                 by the conclusion of the week, predicated upon his
                 interactions, he was placed at $750 a week.

  [D.E. 39, Pg. 40 lines 10-24]. Further, some of the evidence that Plaintiff presents to

  show that Plaintiff had no management duties, namely the deposition of Jeff Conley,

  is brought up for the first time in his reply, not in his renewed motion. We thus do

  not consider this improperly referenced evidence.     While Plaintiff presents some

  proper evidence that he only completed unskilled tasks not related to management,

  the Court’s duty is not to weigh this evidence, it’s the jury’s duty. See Anderson, 477

  U.S. at 249.

        Ultimately, we cannot decide the other questions presented on the renewed

  motion for summary. To begin with, because there is a genuine dispute if Plaintiff

  was an exempt or non-exempt employee, Pinnacle possibly did not need to keep his

  hourly time records. See 29 C.F.R. §512.2 (only requiring certain records kept for

  employees eligible for overtime). And obviously, a finding that Defendants are liable

  for overtime wages and for Plaintiff’s attorneys’ fee and costs are not appropriate at

  this stage. Last, the application of the burden-shifting framework under Anderson

  is premature because – even if Plaintiff should have been an hourly employee and

  Defendants failed to keep adequate time records – there are genuine issues of

  material fact as to whether Plaintiff can establish that he performed work for which

  he was improperly compensated. If Plaintiff meets his burden at trial, he may renew




                                              7
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 8 of 9




  his argument that this framework applies and its relevance to his entitlement to

  damages. 2

        Accordingly, Plaintiff’s motion should be DENIED because there are genuine

  issues of material fact as to whether Plaintiff was an exempt or non-exempt employee.

  Defendant’s motion for leave to file a sur-reply [D.E. 57] should therefore be DENIED

  as moot.

                                 IV.   CONCLUSION

        For the foregoing reasons, we RECOMMEND that Plaintiff’s renewed partial

  motion for summary judgment [D.E. 41] should be DENIED. Defendants’ motion for

  leave to file a sur-reply [D.E. 57] should therefore be DENIED as moot.

        Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

  have fourteen (14) days from service of this Report and Recommendation within

  which to file written objections, if any, with the Honorable Judge Kathleen

  M. Williams.    Failure to timely file objections shall bar the parties from de


  2      Under the FLSA, an employee has the initial burden of establishing “the hours
  he claims to have worked and the work he claims to have performed for which he was
  not paid.” McLaughlin v. Murphy, 436 F. Supp. 2d 732, 737 (D. Md. 2005), aff'd, 247
  F. App’x 430 (4th Cir. 2007). The framework Plaintiff seeks to apply provides that
  where an employer does not have exact records of an employee’s hours, an employee
  carries his burden “if he proves that he has in fact performed work for which he was
  improperly compensated and if he produces sufficient evidence to show the amount
  and extent of that work as a matter of just and reasonable inference.” Anderson, 328
  U.S. at 687. Once the employee has sustained his burden, the burden then shifts to
  the employer to negate the inference drawn from the plaintiff’s evidence. See
  Whittaker v. David’s Beautiful People, Inc., 2016 WL 429963, at *11 (D. Md. Feb. 4,
  2016) (citing McLaughlin, 436 F. Supp. 2d at 737). If the employer fails to negate the
  inference and it does not have accurate records, the Court “may then award damages
  to the employee, even though the result be only approximate.” Anderson 328 U.S. at
  688.


                                            8
Case 1:20-cv-22694-KMW Document 60 Entered on FLSD Docket 06/15/2021 Page 9 of 9




  novo determination by the District Judge of any factual or legal issue covered in the

  Report and shall bar the parties from challenging on appeal the District Judge’s

  Order based on any unobjected-to factual or legal conclusions included in the

  Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL

  443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Social Sec., 2016 WL 7321208

  (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida, this 15th day

  of June, 2021.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                            9
